DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered. 

Response to Amendment
The amendment filed on 08/11/2022 (hereinafter “amendment”) has been accepted and entered. Claims 1-3, 9, 14-15, 17-25 and 30-32 are pending. Claims 19-25 and 30-31 are withdrawn from consideration.

Claim Objections
Claim 32 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 15. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 9, 14-15, 17-18 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “the adhesive layer is not perforated and seals the one or more perforations”, there is no support for the adhesive layer sealing the one or more perforations. Applicants points to various pages and lines on page 7 of remarks from 08/11/2022. These passages discuss that the lower perforated layer and upper non-perforated layer are releasably attached, there is no mention of the non-perforating layer sealing the one or more perforations. Further, the specification recites on page 15 “A non-perforated layer (106) is connected to the uppermost perforated layer (104) in such a way that perforations (108) are obstructed and not exposed to the atmosphere” and on page 18 discussing Fig. 4 “lowermost non-perforated layer (306) obstructs the perforations (308), preventing them to be exposed to the atmosphere”. As such there is only support for the non-perforated layer obstructing the perforations before it is removed from the perforated layer.
Claims not specifically mentioned in this rejection are included due to their dependencies.

	
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 14 is dependent from the cancelled claim 13, thusly it does not include all the limitation of the claim up which it depends as that claim as been cancelled. For the purposes of compact prosecution, the examiner will treat claim 14 as dependent from the amended claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9, 14-15, 17-18 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Risch et al. US 3,637,101, herein after referred to as Risch.
Regarding Claim 1 Risch discloses a food or beverage ingredient container lid (Figs. 4-6, Col. 1 lines 13-14) having an insider surface and an outside surface (Figs. 4-6) and comprising: 
a multi-layer liner laminated liner (1 composite sealing liner, Fig. 5) comprising 
at least one perforated lower layer (3 inner membrane, Figs. 2-7) comprising 
one or more perforations (10 perforations, Figs. 2 and 7) and 
at least one non-perforated upper layer (2 backing) comprising no perforations (Col. 2 lines 49-51), 
wherein the at least one non-perforated upper layer is releasably attached to the at least one perforated lower layer (Col. 3 lines 28-33; additionally, the removal of 2 resulting in the perforations now being open indicates that 2 has no perforations), by way of an adhesive layer (4 wax facing; Col. 2 lines 59-63; releasably attached via Col. 3 lines 28-33), the adhesive layer is not perforated and obstructs exposure to the atmosphere of the one or more perforations (Fig. 5) and an uppermost layer (2) of the liner (1) is connected to the inside surface of the lid (20 cap, Figs. 5-6), and 
the one or more perforations (10) of the at least one perforated lower layer (3) is arranged such that in use each perforation is exposed to the atmosphere after detaching the at least one non-perforated upper layer (2) from the at least one perforated lower layer (Fig. 6-7, Col. 3, lines 28-3; when 2 is removed, 3 remains on the container rim, wherein the layer (3) has perforations (10), which are exposed to the atmosphere).
Regarding Claim 2 Risch discloses the food or beverage ingredient container lid of claim 1 and further discloses wherein the liner (1) comprises only one non-perforated upper layer (2, Figs. 5-6).
Regarding Claim 3 Risch discloses the food or beverage ingredient container lid of claim 1 and further discloses wherein the liner (1) comprises at least two perforated lower layers (3 is a two-ply seal, Col. 2 lines 32-33).
Regarding Claim 9 Risch discloses the food or beverage ingredient container lid of claim 1 and further discloses wherein a diameter or largest dimension of the at least one non-perforated upper layer (2) is equal to a diameter or a largest dimension of the at least one perforated layer (3, Figs 2 and 7; the perforated and non-perforated layers are bonded together before being punched from a sheet while joined shown in Fig. 1 and by virtue of being punched out while joined they have the same dimensions).
Regarding Claim 14 Risch discloses the food or beverage ingredient container lid of claim 1 and further discloses wherein the one or more perforations (10) on the at least one perforated lower layer (3) are arranged in use to open a fluid communication through the at least on perforated lower layer after the at least one non-perforated upper layer is detached (Figs. 6-7; Col. 3 lines 28-33; when 2 is removed, the layer 3 has perforations (10), the perforations now being open, and permits rapid venting of the container/fluid communication).
Regarding Claim 15 Risch discloses the food or beverage ingredient container lid of claim 1 and further discloses wherein an uppermost layer of the at least one perforated lower layer (3) in use becomes an uppermost layer of the liner after detaching the at least one non-perforated upper layer (2 lower part of Fig. 6 and Fig. 7; col. 3 lines 28-33; when 2 is removed, 3 remains on the container rim and become the uppermost layer).
Regarding Claim 17 Risch discloses the food or beverage ingredient container lid of claim 1 and further discloses wherein the at least one non-perforated layer (2) on the inside surface of the lid is fixedly retained on the inside surface of the lid after the at least on perforated lower layer is detached (Figs 6, 7; col. 3 lines 28-33; 2 is retained on the inside surface of the lid, separated from 3, when the cap is removed).
Regarding Claim 18 Risch discloses the food or beverage ingredient container lid of claim 1 and further discloses wherein only the uppermost layer of the liner is non-perforated (Fig 5; 2 is non-perforated and is the most uppermost; the perforations are formed on 3, not 2; col. 2 lines 49-51).
Regarding Claim 32 Risch discloses the food or beverage ingredient container lid of claim 1 and further discloses wherein an uppermost portion of the at least one perforated lower layer (3) in use becomes an uppermost portion of the liner after detaching the at least one non-perforated upper layer (2, lower part of Fig. 6 and Fig. 7; col. 3 lines 28-33; when 2 is removed, 3 remains on the container rim and become the uppermost layer).

Response to Arguments
Applicant's arguments filed 08/18/2022 have been fully considered but they are not persuasive. Applicant argues that “the teachings of Risch are contrary to an adhesive layer sealing one or more perforations” and “Risch specifically avoids sealing perforations with wax. Thus, Risch teaches away from the subject matter recited in claim 1”. Examiner disagrees. As stated above there is no support for an adhesive layer sealing the one or more perforations. Examiner agrees that the heated wax does not enter the perforations however examiner does not agree that the perforations are not sealed by the adhesive layer which is on the underside of the uppermost non-perforated layer. The lower perforated layer is attached via the adhesive layer in a washboard configuration with the perforations being in a low point/trough of the washboard and the peaks on either side are adhered to the non-perforated layer and thusly sealed at the peaks on either side of the line of perforations. 
Applicant argues that “two ends I and II of the channel including the perforations are not sealed. The perforations 10 are not sealed before the container is opened” and the perforations are “opened to the atmosphere at all times”. Examiner disagrees, Col. 3: lines 24-27 states “a sealed container 21 with the innerseal 3 engaged with and cemented to the container rim and with a tightly sealed package assured by the backing 2 and its uninterrupted wax coating”. Thusly the container, including the perforated layer and perforations are “tightly sealed” around the circumference of the rim 22 before the container is opened. Only when the container is opened and the non-perforated layer is removed are the perforations exposed to the atmosphere. Additionally, Risch is directed to “a sealed package” if the perforation were always open to the atmosphere it would not be a sealed package.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren Kmet whose telephone number is (313)446-4834. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L KMET/Examiner, Art Unit 3735    

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735